                               Case 16-26668            Doc 204        Filed 12/23/18           Page 1 of 3
                                               United States Bankruptcy Court
                                                   District of Maryland
In re:                                                                                                     Case No. 16-26668-LSS
LaTonja DeShawn Martin                                                                                     Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0416-0                  User: tsukeena                     Page 1 of 1                          Date Rcvd: Dec 21, 2018
                                      Form ID: pdfparty                  Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 23, 2018.
db             +LaTonja DeShawn Martin,   11005 Tulip Hill Lane,   Upper Marlboro, MD 20772-3974
               +Nancy Spencer Grigsby,   185 Admiral Cochrane Dr.,   Suite 240,   Annapolis, MD 21401-7623

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 23, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 21, 2018 at the address(es) listed below:
              Angela Nasuta     anasuta@albalawgroup.com, bankruptcy@albalawgroup.com
              Barry M. Tapp    Suwon4@aol.com
              Brian S. McNair    bankruptcy@albalawgroup.com
              Eric Daucher     eric.daucher@nortonrosefulbright.com
              Gary A. Rosen    trusteerosen@gmail.com, md40@ecfcbis.com,grosen@garyrosenchartered.com
              Gregory P. Johnson    gjohnson@offitkurman.com, tking@offitkurman.com
              Mark S. Devan    bankruptcy@albalawgroup.com
              Michael J. Klima    bankruptcy@peroutkalaw.com
              Nancy Alper     nancy.alper@dc.gov
              Sabrina Wear     swear@mdlab.org
              Tori D. Bramble    mdecfnotices@gmail.com
                                                                                            TOTAL: 11
                           Case 16-26668      Doc 204       Filed 12/23/18   Page 2 of 3
Entered: December 21st, 2018
Signed: December 21st, 2018

SO ORDERED




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MARYLAND
                                            Greenbelt Division


        IN RE:
                                                        |
            LATONJA DESHAWN MARTIN,                     |         Case No. 16-26668-LSS
                                                        |         Chapter 13
                                                        |
                                                        |
                                  Debtor.               |

          ORDER DIRECTING NANCY SPENCER GRIGSBY, CHAPTER 13 TRUSTEE,
                        TO TURN FUNDS ON HAND OVER TO
                       GARY A. ROSEN, CHAPTER 7 TRUSTEE


                   Upon consideration of the issues raised in the Trustee’s Response to the Debtor’s

        Motion for Turnover of Property (now withdrawn), after a hearing held, and for reasons

        stated on the record, it is by the United States Bankruptcy Court for the District of

        Maryland,

                   ORDERED, that Nancy Spencer Grigsby, Chapter 13 Trustee, is directed to turn

        over $15,095.62, or the balance of funds on hand, to Gary A. Rosen, Chapter 7 Trustee,

        as property of the Chapter 7 estate, and it is further,

                   ORDERED, that the funds will be held by the Chapter 7 Trustee until resolution

        of the Debtor’s claim of exemptions pursuant to her Amended Schedule C.
            Case 16-26668   Doc 204   Filed 12/23/18   Page 3 of 3




cc:
LaTonja DeShawn Martin
11005 Tulip Hill Lane
Upper Marlboro, MD 20772
Debtor

Barry M. Tapp
14662 Cambridge Circle
Laurel, MD 20707
Debtor’s Counsel

Gary A. Rosen
One Church Street
Suite 800
Rockville, MD 20850
Chapter 7 Trustee

Nancy Spencer Grigsby
185 Admiral Cochrane Dr.
Suite 240
Annapolis, MD 21401
Chapter 13 Trustee


                            END OF ORDER
